Case 2:20-cv-01779-JAD-BNW Document 14
                                    12 Filed 12/23/20
                                             12/21/20 Page 1 of 2
                                                                3
Case 2:20-cv-01779-JAD-BNW Document 14
                                    12 Filed 12/23/20
                                             12/21/20 Page 2 of 2
                                                                3




IT IS SO ORDERED
DATED: 5:05 pm, December 22, 2020



BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
